DETAILED ACTION
Allowable Subject Matter
Claims 20, 24-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 20, 24-34 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20. Claim 20 includes a display device, comprising: a display unit having a front surface which is a display surface, a rear surface which is opposed to the front surface, and a side surface which is disposed between an edge of the front surface and an edge of the rear surface; a housing; a front plate of the housing arranged at a front spaced from the display surface, the front plate partially defining a closed air circulation path; a rear plate of the housing arranged at a rear of the rear surface and spaced apart from the rear surface; a side plate of the housing connected to the front plate and the rear plate to cover the side surface of the display unit; a cooling module defining the open air flow path arranged along a longitudinal direction of the side surface of display unit at the side surface of the display unit, the longitudinal direction is perpendicular to front-rear direction, and the open air flow path configured to communicate with the external communication port of the housing; the closed air circulation path to circulate air through a space between the display surface and the front plate, the cooling module at the side surface of the display unit provided with the open air flow path, and a rear space of the display unit which is defined by the rear surface and the rear plate; and the cooling module including a heat exchanger arranged at the side surface of the display unit where the open air flow path and the closed air circulation path intersect, the heat exchanger to isolate air moving through the open air flow path and air moving through the closed air circulation path from each other and perform heat exchange therebetween1 wherein the heat exchanger is not disposed in the rear space of the display unit in combination with all other elements of the base claim. Claims 24-34 are all dependent upon claim 20 and are considered to be allowable at least for the same reasons as claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841